Title: To James Madison from Gabriel Duvall, 24 March 1812
From: Duvall, Gabriel
To: Madison, James


Dear sir,Washington, March 24. 1812.
Permit me to request your attention to an act of Congress which was passed on Friday last & which of course will be submitted for your approbation. It relates to the District Courts of the United States.
By the Act of the 2d. of March 1809, all the duties of the District Judge, in case of his disability to perform them, are imposed on the Circuit Judge. Of this, altho’ in my opinion, an improper & unwarrantable regulation, I have no right to complain, because it existed at the time of my appointment. These duties, under the existing law, are to be performed by the Circuit Judge sitting in the Circuit Court. By the law now proposed to be passed they are to be performed by the Circuit Judge sitting in the District Court. Why this change? The duties unquestionably will be performed as well under the former as under the proposed Act. The law proposed will impose on me the unnecessary, expensive & irksome duty of travelling six times instead of twice, in the course of the year, to the State of Delaware; & sometimes in the most sickly season of the year; comprizing a distance of at least nine hundred miles.

I will not at present examine the question of the constitutionality of an Act which compels a Justice of the Supreme Court to sit in the most inferior Court, under the Government, from whose decisions there is an appeal to himself sitting in the Circuit Court. It certainly, in effect, destroys the distinctive feature of the Judiciary system as contemplated by the Constitution.
I never heard of the Bill until after it had passed, or I would have endeavoured to arrest its progress. These few lines, I am persuaded, will be read with the same candour in which they have been hastily written; & I am led to hope that your sanction will be withheld unless you are convinced of the utility of the measure proposed. I have the honour to be, with great respect & esteem, Your obedt. sert.
G. Duvall.
